 



EXHIBIT 10.19
THIRD AMENDMENT
TO
ALLERGAN, INC.
SAVINGS AND INVESTMENT PLAN
(RESTATED 2005)
Section 2.18 of the ALLERGAN, INC. SAVINGS AND INVESTMENT PLAN (the “Plan”) is
hereby amended by adding the following paragraph (i):
     (i)     In accordance with paragraph (f) above, an Eligible Employee who
was employed by Esprit Pharma Holding Company, Inc. on October 16, 2007 and who
is classified or identified as such in the payroll records of the Company or in
the Agreement and Plan of Merger, dated as of September 18, 2007, by and among
Allergan, Inc., Esmeralde Acquisition, Inc., Esprit Pharma Holding Company, Inc.
and the Escrow Participant’s Representative, for purposes of the vesting and
in-service withdrawal provisions of the Plan only, receive Credited Service for
any period of employment with Esprit Pharma Holding Company, Inc. prior to it
becoming an Affiliated Company but only to the extent provided in paragraph
(e) above. Notwithstanding anything in this Section to the contrary and for
purposes of determining Credited Service under this paragraph, the Employment
Commencement Date (or Reemployment Commencement Date) of an Eligible Employee
described in this paragraph (i) shall mean, for purposes of paragraph (b), the
date (or, in the case of a Reemployment Commencement Date, the date following a
Severance) on which the Eligible Employee was first credited with an Hour of
Service with Esprit Pharma Holding Company, Inc. including any date prior to
Esprit Pharma Holding Company, Inc. becoming an Affiliated Company.
     IN WITNESS WHEREOF, Allergan, Inc. hereby executes this Third Amendment to
the Allergan, Inc. Savings and Investment Plan (Restated 2005) on this 16th day
of October, 2007.

                By:   /s/ Douglas S. Ingram         Douglas S. Ingram       
Executive Vice President,
Chief Administrative Officer,
General Counsel and Secretary     

 